DECISION OF DEFAULT
This matter is before the court on Plaintiff's Motion for Default, filed February 8, 2011. Plaintiff's request is based on Tax Court Rule-Magistrate Division (TCR-MD) 6(D) and TCR-MD 4.
The court has reviewed the matter and finds that the request should be granted.
Plaintiff filed a Complaint with the court December 2, 2010. That Complaint requested a reduction in the real market value (RMV) of certain property identified as assessor's Account 209052 for the 2010-11 tax year, based on trending applied to the RMV of the property for the 2009-10 tax year as adjudicated by the county board of property tax appeals, and in accordance with ORS 309.115 (2009). (Ptf's Compl at 1.) The requested relief is an RMV of no more than $73,500 for the 2010-11 tax year. (Id. at 1-2.)
Defendant failed to comply with TCR-MD 4(A) by not filing an answer or other response within 30 days of the court's December 8, 2010 notice of filing. Plaintiff filed its Motion for *Page 2 
Default on February 8, 2011, prior to the filing of a response by Defendant. As of the date of the drafting of this decision, Defendant has not made an appearance in this case. Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiff's Motion for Default is granted.
Dated this ____ day of February 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Magistrate Dan Robinsonon February 10, 2011. The Court filed and entered this documenton February 10, 2011. *Page 1